03/25/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0223



                            No. DA 20-0223

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KATELYN CRAFT,

           Defendant and Appellant.

                                ORDER

     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing therefore,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 5, 2021, within which to prepare, file, and

serve her opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                    March ORDER
                                                                           25 2021